Citation Nr: 0934798	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  03-05 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (ROIC)
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the Veteran's National Service 
Life Insurance (NSLI) policies.


WITNESSES AT HEARING ON APPEAL

Appellant and E.B.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from December 1942 to 
December 1945.  He died in November 2001.  The appellant is 
the Veteran's niece.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 determination by the ROIC in 
Philadelphia.  The appellant filed a notice of disagreement 
(NOD) in September 2002, and the ROIC issued a statement of 
the case (SOC) in January 2003.  The appellant filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in February 2003.

In August 2004, the appellant, assisted by a Veterans 
Benefits Counselor (VBC), testified during a hearing before 
the undersigned Veterans Law Judge at the RO in Chicago, 
Illinois; a transcript of that hearing is of record.  The 
Board notes that, although the VBC, whose initials are E.B., 
was listed as a witness on the title page of the hearing 
transcript, the hearing transcript reflects that he was in 
attendance only to assist the appellant at the hearing, and 
not to offer testimony.  The Board also notes that the claims 
file  and insurance folder were sent to the American Legion, 
but that that veterans' service organization indicated in a 
June 2004 memorandum, but  that its representation extended 
only to the Veteran until his death in November 2001 and not 
to the appellant.

In February 2005, January 2006, and March 2007, the Board 
remanded the matter on to the ROIC, via the Appeals 
Management Center (AMC), for additional development.  
Following the March 2007 remand, after accomplishing the 
requested action, the ROIC continued the denial of the claim 
(as reflected in a May 2009 supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In an August 1991 beneficiary designation, the Veteran 
designated the appellant, his niece, as the principal 
beneficiary of his NSLI policies.

3.  In a December 1993 beneficiary designation, the Veteran 
designated L.I., a friend, as the principal beneficiary of 
his NSLI policies.

4.  In a May 1994 beneficiary designation, the last 
beneficiary designation of record, the Veteran designated 
A.W., his niece, as the principal beneficiary of his NSLI 
policies.

5.  The Veteran did not lack testamentary capacity at the 
time of the May 1994 beneficiary designation, and there is no 
evidence that the beneficiary designation was otherwise 
invalid.  


CONCLUSION OF LAW

The appellant is not the last-named beneficiary of the 
Veteran's NSLI policies and is not entitled to the proceeds 
from such policies.  38 U.S.C.A. § 1917 (West 2002); 38 
C.F.R. §§ 8.19, 3.355 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
ROIC).  Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In Gordon v. Nicholson, 21 Vet. App. 270 (2007), the United  
it was held that the VCAA is applicable to claims for 
proceeds of life insurance policies authorized under Chapter 
19 of Title 38, United States Code.  However, 38 U.S.C.A. § 
5103(b) provides that the VCAA-related time limitations do 
not apply to applications for Government life insurance 
benefits

In March 2002, the appellant contacted VA and requested that 
she be recognized as beneficiary of the Veteran's NSLI 
policies because he lacked testamentary capacity in December 
1993 and May 1994 when he changed the designation.  In a May 
2002 pre-determination letter and in a November 2002 post-
determination letter, the ROIC informed her that to 
substantiate her claim, she would need to submit medical 
documentation regarding the Veteran's mental status at the 
time he changed the beneficiary designation.  In a July 2002 
letter, she was informed that her claim was disallowed 
because the evidence did not show that the Veteran was 
mentally incapable of executing the May 1994 beneficiary 
designation.  The ROIC informed her of the evidence necessary 
to support a finding of testamentary capacity.    

In her substantive appeal, the appellant alleged that the 
ROIC had made its decision based on "erroneous, false, and 
fradulent [sic] information".  In a March 2003 letter, the 
ROIC requested that she specify exactly what information she 
was referring to and submit whatever evidence she had to 
substantiate this contention.

Pursuant to the Board's February 2005 remand, the ROIC sent 
the appellant a letter in May 2005, notifying her that she 
would have to provide medical evidence that showed the 
Veteran lacked testamentary capacity or was unable to sign 
his name at the time of the December 1993 and May 1994 
beneficiary designations and that VA would assist her in 
obtaining records from VA facilities, however, the letter 
incorrectly informed her that she was solely responsible for 
providing any and all other evidence to substantiate her 
claim.  In January 2006, the Board determined that this 
letter was misleading and remanded the matter to ROIC for 
reissuance of a VCAA-compliant notice.  In an August 2006 
letter, the ROIC provided notice to the appellant regarding 
what information and evidence was needed to substantiate her 
claim based on the lack of testamentary capacity, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letter specifically informed the 
appellant to submit any evidence in her possession pertinent 
to the claim on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  

The July 2002 determination reflects the ROIC's initial 
adjudication of the matter after issuance of the May 2002 
letter.  After issuance of the November 2002 and August 2006 
letters, and opportunity for the Veteran to respond, the May 
2009 SSOC reflects readjudication of the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA outpatient and in-patient treatment records.  
Also of record and considered in connection with the appeal 
are the transcript of the August 2004 Board hearing, 
correspondence in the claims file, and various written 
statements provided by the appellant and by other 
individuals..

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
ROIC, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

In an August 12, 1991 Designation of Beneficiary (VA Form 29- 
336), the Veteran listed the appellant as the principal 
beneficiary to his NSLI policies.  Thereafter, in December 
29, 1993, the Veteran executed a new designation of 
beneficiary in which he named L.I. (a friend) as the 
principal beneficiary.  The Veteran subsequently executed an 
additional designation of beneficiary in May 16, 1994, in 
which he named A.W. (his niece) as the principal beneficiary.  
The appellant contends that the Veteran was incompetent at 
the time he executed the designation of beneficiary in 
December 1993 and May 1994 and, therefore, she is the 
rightful principal beneficiary to the Veteran's NSLI 
policies.

A review of the record reflects that VA received a letter 
from the Veteran in June 1991, notifying VA that his wife had 
died.  The Veteran also submitted correspondence concerning 
his nonservice-connected pension benefits in January 1992, 
February 1992, and January 1994.  In February 1994, he 
submitted an Improved Pension Eligibility Verification Report 
(EVR) (VA Form 21-0515-1).  

An April 11, 1994 VA eye clinic treatment record reflects 
that the Veteran was there for a follow-up appointment for 
diabetes mellitus.  On that same day, he was seen at the 
genitourinary clinic for routine urine chemistry.  A May 29, 
1994 VA podiatry clinic note reflects the Veteran was seen 
for routine diabetic foot care.  None of these records 
reflect that the Veteran had had a stroke or was mentally 
impaired.  

A July 1994 VA outpatient record reflects that the Veteran 
arrived for an unscheduled medical evaluation.  It was noted 
that he was status post cerebral vascular accident (CVA) and 
that he did not always answer questions clearly.  It was also 
noted that he had arranged for transportation from the county 
MED-VAC.  The Veteran was later admitted to a VA hospital in 
September 1994 where testing revealed evidence of an old 
stroke.  He was transferred to the Extended Care Center (EEC) 
in November 1994.  In September 1995, his treating physician, 
Dr. McCray, opined that the Veteran was incompetent to manage 
his VA funds.  In a March 1996 decision, VA found him 
incompetent.  In June 2002, Dr. Salka, his treating physician 
at EEC, stated that it was unclear when the Veteran had had 
the stroke.  

 A September 1997 Guardian Ad Litem report notes that the 
Veteran's son, and only child, committed suicide in 1991 and 
that his wife died the following year.  Sometime after the 
death of the Veteran's wife, the Veteran gave power of 
attorney for his property to the appellant.  Using her agency 
power, the appellant took out a second mortgage or home 
equity loan against the Veteran's property and it was not 
clear whether the Veteran ever benefitted from those funds.  
The property was foreclosed upon in January 1994 and the 
Veteran moved to a retirement home after being evicted from 
his home.  The value of the Veteran's other assets were 
allegedly reduced through the appellant's agency.  
Allegations of fraud and exploitation were lodged against the 
appellant, but the prosecution's case was handicapped because 
the Veteran had suffered a stroke.  A judgment in the amount 
of $10,000 was eventually entered against the appellant in 
favor the Veteran.  According to the appellant, this debt was 
discharged through bankruptcy.   

During the Board hearing and in correspondence received by 
VA, the appellant alleges that she helped the Veteran with 
his finances after the death of his wife and that the Veteran 
made decisions that jeopardized his home.  She alleges that 
the tenant (L.I.), the December 1993 NSLI designee, was 
taking advantage of the Veteran and not paying rent.  She 
also alleges that the Veteran suffered a stroke prior to 
March 1994 and was ill in December 1993 when he changed the 
beneficiary designation of his NSLI policies.  She also 
submitted an affidavit from W.B., who stated that he helped 
the Veteran with shopping and deliveries from July 1992 to 
December 1993.  He said the Veteran was not capable of 
comprehending his financial state of affairs and that he had 
urged him to evict L.I. from the premises.  He said that the 
Veteran was unaware that his wife had died in 1991, did not 
realize that his home was in foreclosure, and refused to 
follow through with attempts to evict his tenant, who was 
extremely delinquent in rent payments.

The report of a February 2002 telephone conversation with 
W.M., nephew of the Veteran and executor of the estate, 
reflects that he believed the Veteran wanted A.W. to receive 
the insurance proceeds.  He said that L.I. had filed false 
claims in an attempt to get guardianship over the Veteran.  
Her petition was denied, but, according to W.M., she spent 
all of the Veteran's money and was being sued for $30,000.  
He said the Veteran had not been incompetent, but had a 
stroke after being admitted to the VA hospital.  

S.W., father of A.W. and the nephew of the Veteran by 
marriage, witnessed and signed the Veteran's beneficiary 
designation in May 1994.  In a March 2002 statement, S.W. 
said that, at the time of the May 1994 designation, the 
Veteran was alert and lucid, acted of his own free will, was 
not intoxicated or under the influence of any medications or 
drugs, and had knowledge of what he was doing and what he 
wanted to do.  S.W. stated that the Veteran wanted A.W. to 
have the insurance proceeds so that she would have money for 
college.  

P.W., mother of A.W. and the niece of the Veteran, submitted 
an affidavit in March 2002 attesting to the fact that the 
Veteran called her and requested that she and her husband 
come to his home because he had received insurance papers.  
She said that she helped the Veteran fill out the papers per 
his directions and that her husband acted as witness.  She 
said that the Veteran wanted to change his beneficiary 
designation so that A.W. could use the money for college and 
that he was of sound mind at the time of the May 1994 
designation.  She also said the Veteran was not forced or 
coerced, nor was he intoxicated or under the influence of 
medication, drugs or any mind-influencing substances.  She 
said the Veteran had full knowledge and understanding of his 
decision to change his beneficiary.  

II.  Analysis

An NSLI policy is a contract between the Veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  Lee v. West, 13 Vet. App. 
388 (2000).  A veteran, as the insured, possesses the right 
to designate the beneficiary or beneficiaries of the policy 
and at all times enjoy the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. § 
8.19 (2008).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever a veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F. 2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

On the matter of a veteran's intent, it has been held with 
respect to the regulations pertaining to a change of 
beneficiary that the courts may brush aside all legal 
technicalities in an effort to effectuate the manifest intent 
of the insured.  Curtis v. West, 11 Vet. App. 129, 133 (1998) 
(citing United States v. Pahmer, 238 F.2d 431 (2nd Cir. 
1956), cert. denied, 352 U.S. 1026 (1957)).  Attempts by a 
veteran to change a beneficiary will be "liberally 
construed."  Young v. Derwinski, 2 Vet. App. 59, 61 (1992).  
However, evidence of this intent, along with an affirmative 
or overt act performed by the insured to effectuate that 
intent, must also be present.  Curtis, 11 Vet. App. at 133 
(citing Jones v. Brown, 6 Vet. App. 388, 390 (1994), and 
Young, 2 Vet. App. at 61 (1992)).

For purposes of determining whether a valid change of 
beneficiary for an NSLI policy has been effectuated, the 
following test governs.  First, a person seeking to show that 
a NSLI-insured veteran had effected a beneficiary change may 
prevail by proving that the insured complied with 38 C.F.R. § 
8.19 in filing a valid change of beneficiary with VA.  See 
also 38 U.S.C.A. § 1917(a).  Second, if this cannot be shown, 
then, in order to prevail, the claimant must prove by clear 
and convincing evidence that the insured intended that the 
claimant should be the beneficiary and also prove that the 
insured took an overt action reasonably designed to 
effectuate that intent.  Third, if the insured's intent 
cannot be proven by clear and convincing evidence, then the 
claimant must prove the insured's intent by a preponderance 
of the evidence and must also prove that the insured did 
everything reasonably necessary, or at least everything he or 
she subjectively and reasonably believed was necessary, to 
effectuate his or her intention.  In applying this test, the 
party claiming the insured intended to change the beneficiary 
of his or her NSLI policy has the burden of proof.  Fagan v. 
West, 13 Vet. App. 48, 57 (1999).

In this case, the May 1994 VA Form 29-336 was in writing; was 
signed by the insured (the Veteran); contained sufficient 
information to identify the Veteran as the insured; and was 
received by VA later that month.  Hence, this change of 
beneficiary is valid on its face.  See 38 U.S.C.A. § 1917; 38 
C.F.R. § 8.19 (2008).

As mentioned, the appellant argues that the change of 
beneficiary is invalid because the Veteran had suffered a 
stroke and lacked testamentary capacity when he changed his 
beneficiary designation in December 1993 and May 1994.  

A change of beneficiary may be invalid if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  When cases are 
referred to a rating agency involving the testamentary 
capacity of the insured to execute designations or changes of 
beneficiary, the following considerations will apply, 
pursuant to 38 C.F.R. § 3.355:

(a) Testamentary capacity is that degree of mental 
capacity necessary to enable a person to perform a 
testamentary act.  This, in general, requires that 
the testator reasonably comprehend the nature and 
significance of his act, that is, the subject and 
extent of his disposition, recognition of the 
object of his bounty, and appreciation of the 
consequence of his act, uninfluenced by any 
material delusion as to the property or persons 
involved.  

(b) Due consideration should be given to all facts 
of record, with emphasis being placed on those 
facts bearing upon the mental condition of the 
testator (insured) at the time or nearest the time 
he executed the designation or change.  In this 
connection, consideration should be given to lay 
evidence, as well as medical evidence

(c) Lack of testamentary capacity should not be 
confused with insanity or mental incompetence.  An 
insane person might have a lucid interval during 
which he would possess testamentary capacity.  On 
the other hand, a sane person might suffer a 
temporary mental aberration during which he would 
not possess testamentary capacity.  There is a 
general but rebuttable presumption that every 
testator possesses testamentary capacity.  
Therefore, reasonable doubts should be resolved in 
favor of testamentary capacity.  

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  To rebut the presumption of 
testamentary capacity established by 38 C.F.R. § 3.355(c), 
the contestant must show a lack of testamentary capacity by a 
preponderance of the evidence.  Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

Considering the pertinent evidence in light of the above, the 
Board finds that the May 1994 beneficiary change in question 
should not be set aside based on lack of testamentary 
incapacity.  

The Veteran's history of stroke was first documented in July 
1994.  It is unclear exactly when he had a stroke, but VA 
outpatient treatment records in April and May 1994 fail to 
mention any such history.  In fact, he was seen in the VA 
podiatry clinic two weeks after he changed his beneficiary 
designation and there is no mention of any mental confusion 
or signs of stroke.  While it is clear the Veteran had many 
debilitating medical problems and entered the VA hospital in 
September 1994, there is no medical evidence that he lacked 
testamentary capacity at the time of the May 1994 beneficiary 
designation.  

Moreover, S.W. and P.W., who observed the Veteran's mental 
state at the time of the change in designation, have both 
stated that the Veteran was alert and lucid and comprehended 
the nature and significance of the act.  While they are the 
parents of A.W., the May 1994 beneficiary, the Board finds no 
reason to doubt the credibility of their statements.  
Furthermore, A.M., executor of the Veteran's estate, stated 
that it was the Veteran's intent for A.W. to be the 
beneficiary of the insurance proceeds so that she could use 
the money for college.

The Board also notes that the 1997 report by the court-
appointed Guardian Ad Litem paints a rather unflattering 
picture of the appellant's relationship with the Veteran.  
Essentially, the appellant was accused of defrauding her 
uncle (the Veteran) and reducing his assets through her power 
of attorney, which forced his home into foreclosure and 
resulted in him being evicted.  Although criminal proceedings 
were not brought against her because the Veteran was unable 
to aid in the prosecution's case, a $10,000 judgment was 
entered against her in favor of the Veteran's estate.  The 
appellant then successfully avoided having to repay this debt 
by filing for bankruptcy.  And sadly, she now attempts to 
reach beyond the grave and obtain the proceeds of his life 
insurance policies-monies that she clearly has no legal, 
much less moral, entitlement to receive.  

In sum, the burden of proof of a lack of testamentary 
capacity rests with the appellant., and she has not met that 
burden in this case   She simply has not persuasively shown 
that Veteran lacked testamentary capacity to effectuate a 
change in beneficiary in December 1993 and May 1994.  
Therefore, the Board finds that the appellant is not entitled 
to recognition as the valid beneficiary of the Veteran's NSLI 
policies.

ORDER

As the appellant is not entitled to proceeds of the Veteran's 
NSLI policies, the appeal is denied.


____________________________________________
JACQUELINE E.. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


